Title: From N. Brown to Louisa Catherine Johnson Adams, 26 September 1824
From: Brown, N.
To: Adams, Louisa Catherine Johnson


				
					My dear Mrs Adams
					Paris Septr 26th 1824
				
				I intended before this time to have acknowledged the reciept of your kind letter It was extremely interesting to me No one could have a better idea of the pleasure afforded by a minute account of the situation of friends than yourself, who have been so much seperated from them persons who have never like you and and myself resided in foreign countries can form very little idea of how much the most trifling occurrence interest when at a distance...We have had in consequence of the death of the King much parade and splendor His body lay in the Salle de trone in the most magnificent state, the whole of the palace hung in black except that apartment which dazzled every one who entered it  He was placed on a bed of state for several days, and permission was given to the populace of Paris to enter and view the Corps embalmed and ready for interment. The procession to St Denis  was more splendid than any thing I could imagine His corps will remain in the Chapel for 30 days and then when it is intended that the interment shall be equally magnificent. To morrow King Charles 10th makes his entry into Paris with a numerous and brilliant cortage the females of the royal family make part of the parade The people of Paris are delighted with these scenes and consider them as fètes—The Court it is expected will be more splendid than formerly, since the Dauphine has in consequence of her title a right to be attended almost in the style of a queen. We are all in deep black Paris has a gloomy appearance in consequence of the number of persons and Equipages in deep mourningMr Brown has been so unfortunate as to be attacked by his old enemy the Rhumatism which has confined him to the Hotel for some time he is now useing such remidies as I hope will restore him to perfect health We have been so fortunate as to procure an Hotel delightfully situated in the Rue d’Artois a pleasant part of Paris near the Boulevard It was a great object to have it in a good part of the City and we have been so fortunate as to find one at once Elegant and commodous, You will be amused when I tell you that we give just one half Mr Browns Salery for the rentI send by the Bayard two cases containing the articles you wished, I hope they will please you, but I am afraid you will think them dear as I do I found on my arrival, that I could really purchase in New York many articles cheaper than in Paris particularly millenary I made great exertions to get yours at a moderate price but still they are dear The white silk which your dress is made of is very much worn The Duchess de Guiche wore one like it to Court the Week before the Kings death, I mention her because she is one of the greatest belles of Paris I have also one of the same In your list of articles you mentioned one dozen Cambrick Hanfs without stating whether you wished them embroidered but I presumed they were to be so, and have accordingly send them...I send the amount of what I have expended for you and if it should be perfectly convenient to Mr Adams he will be so good as remit to Mr Isaac Bell Merchant No 72 Greenwich St New York who having some purchases to make for us there will account with Mr Brown for itWill you be so kind as to present my best respects to Mr Adams & Miss Hellen And believe me my dear / Madam Your sincere friend
				
					N Brown
				
				
			